Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears that claim 1 should recite “…configured to have a light-transmissive area…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 18 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No. 2016/0266695) in view of Kimura (US Pub. No. 2007/0222737 A1).
As to claim 1, Bae shows a display panel FSD (Fig. 1 and paras. 66 and 67) comprising: an active area (i.e. display area) including at least one module area (i.e. specific area SA, Fig. 1 and para. 68); and a bezel area positioned outside the active area (frame/outside area, Fig. 1), wherein the active area comprises a pixel array (within layer 220, Fig. 11 and para. 96 and/or within layer 240, Fig. 11 and paras. 93 and 94), a thin film transistor (i.e. TFT 223/243, Fig. 11 and paras. 94 and 96), and a connection electrode (interconnections 222/244) connecting to the thin film transistor (Fig. 11 and paras. 96 and 97), wherein the at least one module area is configured to have a light-transmissive area 241 (Fig. 11 and para. 93) including at least one insulation layer 225/245 between adjacent pixels of the pixel array (i.e. between pixel interconnections 222/244, Fig. 11 and paras. 96 and 98), wherein the at least one insulation layer comprises a first planarizing film 245 disposed between the thin film transistor 243 and the connection electrode 244 (Fig. 11), wherein the first planarizing film is disposed in the light-transmissive area and the adjacent pixels of the pixel array (Fig. 11)
Bae does not specifically show that each pixel in the pixel array includes a light emitting diode.
Kimura shows that a pixel array includes light emitting diodes (para. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Mo with those of Kimura because designing the system in this way allows the device to provide better visibility (para. 4).
As to claim 2, Bae shows that the connection electrode is directly on the first planarizing film (i.e. 245, Fig. 11), and the first planarizing film is continuously disposed in the light-transmissive area and the adjacent pixels of the pixel array (Fig. 11).
As to claim 5, Bae shows that the at least one module area is positioned in the active area such that information is displayed in at least two regions of an upper side, a lower side, a left side, and a right side of the at least one module area (Fig. 1).
As to claim 6, Bae shows that the at least one module area is positioned in a region adjacent to a corner of the active area or one side of the active area such that information is displayed in an upper side, a lower side, a left side, and a right side of the at least one module area (Fig. 1 and para. 68, note that the specific area SA may be positioned in any area of the display).
As to claim 11, Bae shows that a sensor (i.e. fingerprint sensor) is disposed on the other surface of the display panel by overlapping the at least one module area (Fig. 1 and para. 68).
As to claim 17, Bae shows that the at least one module area includes only the at least one insulation layer between the adjacent pixels of the pixel array (Fig. 11).
As to clam 18, Bae shows that the at least one module area transmits light incident on one surface of the display panel to at least one module disposed to overlap the at least one module area on another surface of the display panel (Figs. 11 and 12 and paras. 99 – 101).
Allowable Subject Matter
Claims 3, 4, 7 – 10 and 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627